Owek, J.
(concurring). I agree that the original action of the court in bringing in Dr. Charles L. Rumph as a defendant could not in effect be reviewed and set aside in passing upon a demurrer to the cross-complaint filed by the street railway company against Rumph., and that upon this appeal neither the question of the power nor the propriety of the court, in the exercise of its discretion, to order, the bringing in of the defendant Riimph, is before us for review. I cannot refrain, however, from - giving expression to my individual opinion that whether the provisions of sec. 2610 prove a blessing or. a nuisance will depend very much upon the wisdom exercised in its administration. In order to *64accomplish the beneficent purposes intended by its enactment, its scope was necessarily made quite broad, and the question of whether, in a given case, the power conferred should be exercised was committed to the discretion of the trial court. The purpose of the enactment was to facilitate and expedite the dispatch of litigation and provide for the settling of all closely related questions in one action. It is obvious that this often may be done without imposing additional burden, hardship, or delay upon the original parties to the action, and that under such circumstances the administration of justice is greatly facilitated.
I think the present case forcibly illustrates the fact that the evils resulting from the exercise of the discretion may far outweigh the benefits to be accomplished, and that an unwise exercise of the power conferred can easily bring the statute into disrepute, which will result in its emasculation or repeal, with the consequence of serious loss to the administration of the law. I can see no purpose to be sub-served or accomplished in burdening plaintiff’s case with this cross-issue between the street railway company and the doctor. The two issues are as foreign to each other as they well could be. The plaintiff is not at all interested in the issue raised by the cross-complaint, and it would not be- surprising if its trial should consume much more time than the trial of the main issue between the plaintiff and the street car company. During all the time, however, the plaintiff must be present with her witnesses and she must pay her attorneys for being in attendance, while the issue in which she is not at all interested is being tried out, which may in the end result in a mere moot question, because, unless plaintiff recovers against the street car. company, the malpractice of the physician does not become material, and the time of the court and litigants will have been taken up with the trial of a moot issue. Furthermore, the plaintiff is entitled to the honest co-operation of her physician. She is entitled to his honest and unprejudiced testimony concerning her condition. This proceeding makes him an interested party *65against her, as, if he is to be called upon to stand a portion of the damages resulting from her present condition, it is to his interest to minimize the damages to which she may be entitled. Then, again, the progress of her entire action is made to depend upon the progress of the cross-issue. The trial of her case has been held up pending this appeal. Many matters growing out of the cross-action may occur from time to time to delay the trial of the case, all to her prejudice, without any compensating results, so far as I can see, in the matter of speeding the administration of justice.
Trial courts should appreciate the responsibility which the statute lays upon them. Whether additional parties shall be brought in is always a matter for the exercise of wise discretion under the circumstances. The power was conferred so that by its exercise the administration of justice maybe facilitated and expedited, and whether in a given case the bringing in of new parties will, have this effect calls for the serious consideration of the court. Where it will delay, hamper, on burden the plaintiff, it should appear pretty plainly that, in the end, benefits in the nature of general results will outweigh the inconvenience, annoyance, and expense which the bringing in of‘new parties will impose-upon the plaintiff, or the application should be denied.